Case 1:19-cv-02149-AT Document10 Filed 04/24/19 Page 1 of 1

BRAIN INJURY RIGHTS GROUP, LTD.
50 West 97* Street, Suite 1E
New York, New York 10025

 

  
   
    
 

April 23, 2019 USDC SDNY

DOCUMENT

  

  

 

   

VIA ECF

—— LED
Hon. Analisa Torres, U.S.D.J. a "
United States District Court | DOC #:

Southern District of New York DATE FILED:_4/24/2019__
Daniel Patrick Moynihan ”

United States Courthouse

500 Pearl Street

New York, N.Y. 10007
Re: Soria, et al. v. NYC Department of Education, 19 CV 2149 (AT)
Dear Judge Torres:

I am counsel for Plaintiffs in the above-referenced action. I write to respectfully inquire
about Your Honor’s preference for the manner in which to receive the underlying record as
maintained by the State Review Office (“SRO”) concerning SRO Case No. 18-113, which
Plaintiffs are appealing to the Court through this federal action.

Specifically, as per the SRO’s instructions, litigants who appeal an SRO decision must
inform the SRO whether the federal court that is presiding over the appeal prefers: A) to have the
SRO directly send the federal court the SRO’s entire record for use on appeal (“SRO File”), in
hard-copy; or B) to have the SRO send the hard-copy of the SRO File to the appellant/plaintiff so
the appellant/plaintiff can thereafter upload the SRO File via ECF in the federal action. The SRO
does not upload any documents via ECF itself and will not release the SRO File to the
appellant/plaintiff until after the appellant/plaintiff has informed the SRO of the federal court’s
preference in this regard.

In light of the foregoing, please advise as to the Court’s preference of either Option “A” or
Option “B,” and Plaintiffs will follow up with the SRO accordingly.

If Your Honor requires any additional information, Plaintiffs will provide same forthwith.

Respectfully Submitted,
/S

Karl J. Ashanti
cc: David S. Thayer, Esq. (via ECF)
New York City Law Department
General Litigation Division
100 Church Street, Rm. 2-305

The Court directs Plaintiff to upload the SRO file via ECF.

New York, NY 10007 SO ORDERED.
Dated: April 24, 2019
New York, New York

 

ANALISA TORRES
United States District Judge
